
	
		II
		110th CONGRESS
		1st Session
		S. 988
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 26, 2007
			Ms. Mikulski (for
			 herself, Mr. Warner,
			 Mr. Levin, Mr.
			 Voinovich, Mr. Leahy,
			 Mr. Lieberman, Mr. Gregg, Ms.
			 Collins, Mr. Enzi,
			 Ms. Snowe, Mr.
			 Sununu, Mr. Stevens,
			 Mr. Kennedy, and
			 Mr. Cardin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To extend the termination date for the
		  exemption of returning workers from the numerical limitations for temporary
		  workers.
	
	
		1.Short titleThis Act may be cited as the “Save Our Small and Seasonal Businesses Act of
			 2007”.
		2.Extension of returning worker exemption to
			 H–2B numerical limitation
			(a)In generalSection 214(g)(9)(A) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(g)(9)(A) is amended, by striking an alien
			 who has already been counted toward the numerical limitation of paragraph
			 (1)(B) during fiscal year 2004, 2005, or 2006 shall not again be counted toward
			 such limitation during fiscal year 2007. and inserting an alien
			 who has been present in the United States as an H–2B nonimmigrant during any 1
			 of the 3 fiscal years immediately preceding the fiscal year of the approved
			 start date of a petition for a nonimmigrant worker described in section
			 101(a)(15)(H)(ii)(b) shall not be counted toward such limitation for the fiscal
			 year in which the petition is approved. Such alien shall be considered a
			 returning worker..
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall be effective during the 5-year period beginning on October
			 1, 2007.
			
